Citation Nr: 1427865	
Decision Date: 06/19/14    Archive Date: 06/26/14

DOCKET NO.  12-07 346	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Reno, Nevada


THE ISSUE

Entitlement to an effective date earlier than May 18, 2011, for the assignment of an increased, 70 percent rating for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Zenzano, Associate Counsel
INTRODUCTION

The Veteran served on active duty from November 1988 to November 1992, and from March 1997 to April 1999.

This appeal to the Board of Veterans' Appeals (Board) arose from a June 2011 rating decision in which the RO in Reno, Nevada, denied entitlement to an effective date earlier than May 18, 2011, for the assignment of an increased, 70 percent rating for PTSD.  In July 2011, the Veteran filed a notice of disagreement (NOD).  A statement of the case (SOC) was issued in March 2012, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) also in March 2012.

In July 2012, the Veteran testified during a  video-conference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.

The Veteran's Virtual VA file was reviewed in conjunction with this decision.


FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate the claim on appeal have been accomplished.

2.  On May 18, 2011, the Veteran filed a claim for increased rating for his service-connected PTSD.  The RO awarded a 70 percent rating, effective May 18, 2011, the date of the increased-rating claim.  

3.  Prior to May 18, 2011, there was no pending claim pursuant to which a higher rating could have been granted, or evidence during the one-year period prior to that date from which it is factually ascertainable that an increase in disability had occurred.


CONCLUSION OF LAW

The claim for an effective date earlier than May 18, 2011, for the assignment of a 70 percent rating for PTSD is without legal merit.  38 U.S.C.A. §§ 5101, 5110 (West 2002); 38 C.F.R. §§ 3.114, 3.151, 3.155, 3.157, 3.400 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2013)) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2013).

At the outset, the Board notes that the Veteran and his representative have been notified of the reasons for the denial of the earlier effective date claim, and have been afforded the opportunity to present evidence and argument with respect to the claim-to include in conjunction with the July 2012 Board hearing.  The Board finds that these actions are sufficient to satisfy any duties to notify and assist owed the Veteran.  As will be explained below, the claim lacks legal merit.  As the law, and not the facts, is dispositive of the claim, the duties to notify and assist imposed by the VCAA are not applicable.  See Mason v. Principi, 16 Vet. App. 129, 132 (2002).

II. Analysis

Generally, the effective date of an evaluation and award of compensation based on a claim for increase will be the date of receipt of the claim, or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.

Specifically as regards claims for increased disability compensation, the pertinent legal authority provides that the effective date will be the earliest date as of which it is factually ascertainable that an increase in disability has occurred, if a claim is received by VA within one year after that date; otherwise the effective date will be the date of receipt of claim or date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(b); 38 C.F.R. § 3.400(o)(2).

A specific claim in the form prescribed by VA must be filed in order for benefits to be paid or furnished to any individual under the laws administered by VA.  38 U.S.C.A. § 5101(a); 38 C.F.R. § 3.151(a).  Any communication or action, indicating intent to apply for one or more benefits under the laws administered by VA, from a claimant, his duly-authorized representative, a Member of Congress, or some person acting as next friend of a claimant who is not sui juris may be considered an informal claim.  Such informal claim must identify the benefit sought.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year from the date it was sent to the claimant, it will be considered as filed as of the date of receipt of the informal claim.  38 C.F.R. § 3.155(a).

Under 38 C.F.R. § 3.157(a), a report of examination or hospitalization will be accepted as an informal claim for increase or to reopen, if the report relates to a disability that may establish entitlement.  However, there must first be a prior allowance or disallowance of a claim.  See 38 C.F.R. § 3.157(b).

An NOD is a written communication from a claimant or his representative expressing dissatisfaction or disagreement with an adjudicative determination by the agency of original jurisdiction and desire to contest the result.  While special wording is not required, the NOD must be in terms which can be reasonably construed as disagreement with that determination and a desire for appellate review.  38 C.F.R. § 20.201.

Here, in a January 2009  decision, the Board granted service connection for PTSD, and, a March 2009 rating decision implementing the award, the RO assigned an initial  30 percent for PTSD, effective June 17, 2004.  In September 2009, the Veteran submitted an NOD, stating "I feel I should be rated at 50 % for my S/C PTSD."  The Veteran also requested a Decision Review Officer (DRO) hearing, which was held in March 2010.  In June 2010, the RO issued a rating decision awarding an initial 50 percent for PTSD, effective June 17, 2004.  The rating decision included the following statement:  As you indicated that you feel a 50 percent evaluation is warranted, the grant of a 50 percent evaluation for PTSD fully resolves your appeal on this issue."  The Veteran was notified of the June 2010 rating decision on June 11, 2010.  

On June 28, 2010, the RO received additional records, which were duplicate Vet Center treatment records, dated through December 2009 (of record at the time of the June 2010 rating decision), along with new Vet Center treatment records, dated in 2006 and pertaining to the Veteran's wife, and an August 2006 statement from the Veteran's wife.  

On May 18, 2011, the Veteran's representative filed a statement claiming "entitlement to an increased rating for PTSD," which the RO processed as an increased rating claim.  On May 25, 2011, the Veteran underwent a VA examination for his PTSD.  In June 2011, the RO issued a rating decision increasing the Veteran's PTSD rating to 70 percent, effective May 18, 2011.  On June 24, 2011, the RO received the Veteran's NOD with the June 2011 rating decision, asserting that the 70 percent effective date for PTSD should be effective back to 2004.

In November 2011, the Veteran's VA psychiatrist submitted a letter opining that, at least since 2006, the Veteran has had significant problems dealing with normal social activities and being able to hold down a regular employment situation, and that, in order to manage his symptoms, he has had to isolate himself from most social encounters to his emotional detriment, and that his Global Assessment of Functioning (GAF) score would be 50-52.

In July 2012, the Veteran and his representative testified before the undersigned, and asserted that the May 18, 2011, filing asking for an increased rating should be construed as an NOD, and that the Veteran had only filed a claim to reopen based on his belief that he could not appeal the June 2010 rating decision.  The Veteran also asserted that the severity of his PTSD has been constant since before 2004, and that the DRO  told him he met the criteria for a 70 percent rating at that time, but would not receive it due to the fact that he was employed.

Considering the record in light of the governing legal authority, the Board finds that no earlier effective date is assignable for the 70 percent rating for PTSD.

At the outset, the Board has determined that the May 18, 2011, statement from the Veteran's representative was properly characterized by the RO as a claim for increase and not an NOD.  Even liberally construed,  the statement clearly does not express disagreement or a desire for appellate review and is simply just a claim for entitlement to an increased evaluation for PTSD.  The Board is sympathetic to the Veteran's assertion that he believed he could not appeal the June 2010 rating decision; however, the Veteran requested a 50 percent rating in his September 2009 NOD and was granted such by the June 2010 rating decision.  That the Veteran is now asserting the May 18, 2011, filing should be treated as an NOD is not consistent with the actions of the Veteran and his representative, neither of whom then disputed the RO's characterization of that filing as a claim for increase.

Accordingly, as the June 2010 rating decision was not appealed, such became final.  In so finding, the Board notes while additional records were received on June 28, 2010, they do not show an increase in severity of the Veteran's PTSD, as explained below.  As such, these records cannot be considered new and material, and the provisions of 38 C.F.R. § 3.156(b) are not applicable.  Accordingly, this decision is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2013).

Although the Veteran has argued that the effective date for his 70 percent rating for PTSD should go back to 2004, when service connection was awarded, such argument must fail, inasmuch as  the original grant of service connection and all of its components-to include the initial rating assigned-is  final (see 38 U.S.C.A. § 7105(c) (West 2002) and 38 C.F.R. §§ 3.104(a), 20.302(a), 20.1103 (2013)).  As such, the original claim for service connection  cannot now serve as the basis for an earlier effective date for the 70 percent rating subsequently assigned.  Furthermore, the record presents no other basis for the assignment of an earlier effective date.

The Board has determined that the records received on June 28, 2010, do not constitute an informal claim for increase, as such records are not comprised of a report of examination or hospitalization, as specified by 38 C.F.R. § 3.157.  Furthermore, such records do not show an increase in severity of the Veteran's PTSD; more specifically, they do not demonstrate a factually ascertainable increase in the severity of the disability within the one-year period prior to May 18, 2011.

Although the ratings for the Veteran's PTSD is assigned under Diagnostic Code 9411, the actual criteria for evaluating psychiatric disorders other than eating disorders is set forth in a General Rating Formula.

Under that formula, a 50 percent rating is assigned for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130. 

A 70 percent rating  requires evidence of occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.  Id.

In evaluating the evidence, the Board has also considered the  various GAF scores  assigned by clinicians.  A GAF score is a scaled rating reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing DSM-IV at 32).  An examiner's classification of the level of psychiatric impairment at the moment of examination, by words or by a GAF score, is to be considered, but it is not determinative of the percentage VA disability rating to be assigned; the percentage evaluation is to be based on all the evidence that bears on occupational and social impairment.  See generally 38 C.F.R. § 4.126; VAOPGCPREC 10-95 (March 31, 1995).

GAF scores ranging from 51 to 60 are indicative of moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers). Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job). See DSM-IV, p. 46-47 (4th ed. 1994).

Evidence received during the one-year period prior to May 18, 2011 includes 2006 Vet Center treatment notes pertaining to the Veteran's wife, which are irrelevant to the Veteran's PTSD. Such records also include an August 2006 statement from the Veteran's wife and Vet Center treatment records, dated through December 2009, which are also irrelevant as they do not speak to the level of severity of the Veteran's PTSD for the time period in question.

Additionally, the November 2011 VA physician's letter, which speaks generally to the Veteran's level of PTSD from 2006, forward, does not establish that the Veteran's PTSD increased in severity during the one-year period prior to May 18, 2011.  Again, such letter speaks generally to the level of severity of the Veteran's PTSD since 2006, stating that he had a significant exacerbation of his PTSD symptoms in 2006 that have lasted to the present day.  The GAF score assigned by the Veteran's psychiatrist, 50-52, which is indicative of  moderate to serious symptoms, is not solely determinative of the Veteran's PTSD rating, but when considered with the other symptoms described by the Veteran's physician does indicate a level of impairment in line with a 50 percent rating.  The Board finds that the 50 percent rating assigned for the time period in question does contemplate disturbances of motivation and mood and difficulty in establishing and maintaining effective work and social relationships, which is reflective of the sentiment expressed by the November 2011 physician's letter.  The letter simply does not show an increase in severity during the one-year period prior to May 18, 2011 approximating occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and an inability to establish and maintain effective relationships.

While the Veteran has asserted the DRO  told him that, but for the fact that he was employed, he would have met the criteria for a 70 percent rating at the time of the June 2010 rating decision, the Board notes that such a rating is dependent on several factors and does not hinge on employment, alone.  Moreover, while the Veteran's reported symptoms clearly have been considered in the evaluation of his disability, as laypersons not shown to have appropriate medical training and expertise, neither the Veteran, nor his representative, is competent to establish the Veteran's entitlement to a particular rating on the basis of lay assertions, alone.  See, e.g., Bostain v. West, 11 Vet. App. 124, 127 (1998); Jones v. Brown, 7 Vet. App. 134, 137-138 (1994).

The Board points out that, in this case, on May 25, 2011, in connection with the May 2011 claim for increase, the  Veteran underwent VA examination , and that the RO relied upon the results of this examination in  granting the increase from 50 to 70 percent for the Veteran's PTSD, effective May 18, 2011 (the date of claim).  However, as explained above, in this case, no earlier effective date for that award is assignable.

In short, as there is no evidence of a pending claim for a higher rating for service-connected PTSD prior to May 18, 2011, and no evidence from which it is factually ascertainable that an increase in disability had occurred within the one-year period prior to the date of the claim for increase, there is no basis for assignment of an effective date earlier than May 18, 2011, for the award of the increased, 70 percent rating for service-connected PTSD.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400(o).  Rather, the governing legal authority makes clear that, under these circumstances, the effective date can be no earlier than that assigned.  See 38 U.S.C.A. § 5110(b)(1); 38 C.F.R. §§ 3.114, 3.400(b)(o)(2).

The pertinent legal authority governing effective dates is clear and specific, and the Board is bound by such authority.  As, on these facts, an effective date earlier than May 18, 2011, for the assignment of a 70 percent rating for PTSD must be denied as without legal merit.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


ORDER

An effective date earlier than May 18, 2011, for the assignment of an increased, 70 percent rating for PTSD is denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


